DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2022/0043377 to Endo.

Endo teaches:
(claim 1)	A fixing device (30) comprising: 
a fixing rotator (35) having an endless form; 
a temperature detector (64) configured to detect a temperature of the fixing rotator [0082]; 
a pressure rotator (101) in contact with an outer circumferential surface of the fixing rotator; 
a nip formation pad (46) disposed inside a loop of the fixing rotator to form a nip between the fixing rotator and the pressure rotator [0062]; and 
a plurality of heaters (45, 120) configured to heat an inner circumferential surface of the fixing rotator, the plurality of heaters including: 
a first heater (120) configured to uniformly generate heat in a longitudinal direction of the fixing rotator and independently receive power; and 
a second heater (45) configured to generate different heat generation amounts at different positions in the longitudinal direction of the fixing rotator and receive power together with the first heater.
(claim 2)	The fixing device according to claim 1, further comprising an abnormal temperature detector (68) disposed at a position at which the plurality of heaters generate a total heat generation amount larger than at another position, wherein the abnormal temperature detector is configured to detect abnormal temperature rise of the fixing rotator (FIG.6).
(claim 5)	The fixing device according to claim 1, wherein the fixing rotator has a thickness equal to or smaller than 0.2 mm [0039].
(claim 6)	An image forming apparatus (1), FIG1) comprising the fixing device according to claim 1.

Claim(s) 1, 2, 4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,155,541 to Iwamoto.

 (claim 1)	A fixing device (31) comprising: 
a fixing rotator (33) having an endless form (surface layer of heat roller 33); 
a temperature detector (40) configured to detect a temperature of the fixing rotator; 
a pressure rotator (34) in contact with an outer circumferential surface of the fixing rotator; 
a nip formation pad disposed inside a loop of the fixing rotator to form a nip between the fixing rotator and the pressure rotator (aluminum roller of heat roller 33); and 
a plurality of heaters (36-38) configured to heat an inner circumferential surface of the fixing rotator, the plurality of heaters including: 
a first heater (38) configured to uniformly generate heat in a longitudinal direction of the fixing rotator and independently receive power; and 
a second heater (37) configured to generate different heat generation amounts at different positions in the longitudinal direction of the fixing rotator and receive power together with the first heater (FIG.3).
(claim 2)	The fixing device according to claim 1, further comprising an abnormal temperature detector (42) disposed at a position at which the plurality of heaters generate a total heat generation amount larger than at another position, wherein the abnormal temperature detector is configured to detect abnormal temperature rise of the fixing rotator (FIG.3).
(claim 4)	The fixing device according to claim 1, wherein an amount of heat generated at a center portion of the second heater is smaller than an amount of heat generated at a center portion of the first heater (col. 3 lines 40-52).
(claim 6)	An image forming apparatus (10), FIG1) comprising the fixing device according to claim 1.
(claim 7)	The image forming apparatus according to claim 6, further comprising: a power supply (51) configured to supply power to the first heater and the second heater; and a controller (53) configured to control the power supply to drive the fixing device so as to perform one of a first mode (anomaly detection control) in which the first heater (38) alone generates heat (col.6, lines 56-58) and a second mode (e.g. startup) in which the first heater and the second heater (37) generate heat together (col.4, lines 35-41)
(claim 8)	The image forming apparatus according to claim 7, wherein the controller is configured to drive the fixing device to perform the second mode at a start-up timing of the fixing device (col. 4 lines 35-41).
(claim 9)	Iwamoto teaches the claimed method, since it has been held that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0043377 to Endo.

Regarding claim 3, Endo teaches the fixing device according to claim 1, wherein a total heat generation amount generated by both end portions of the first heater and both end portions of the second heater is larger than a total heat generation amount generated by a center portion of the first heater and a center portion of the second heater (FIG.9, one-dot chain line).
Endo does not specifically teach total heat generation amount being larger by 5% to 15% in a total heat generation amount ratio under a rated voltage.
However, Endo discloses that the disclosed embodiment results in a possible suppression of a temperature rise of an end portion (e.g., a portion outside the maximum sheet width range) of the belt longitudinal position at the time of fixing compared to an example wherein a heater unit does not include the second heating unit 120 [0097-0100].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to discover the optimum or workable range of the difference between a total heat generation amount at the end portions and a total generation amount at a center of a fixing unit, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852